DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 11223827 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Application 17/646,832
Patent US 11223827 B2
1. (Currently Amended) An image encoding device comprising: a determination unit that determines whether or not to skip an orthogonal transformation for an encoding target block, and a quantization unit that quantizes the encoding target block using a first quantization matrix composed of elements having same roughness when a first or a second condition is satisfied, the first condition being that a determination is made to skip the orthogonal transformation and the encoding target block has a predefined size, the second condition being that a matrix enabling flag indicates not to apply a second quantization matrix composed of elements transmitted to an image decoding device






2. (Currently Amended) The image encoding device according to claim 1, wherein the elements composing the first quantization matrix are values shared with the image encoding device and theat image decoding device in advance

3. (Currently Amended) An image decoding device comprising: a determination unit that determines whether or not to skip an inverse orthogonal transformation for a decoding target block, and an inverse quantization unit that inversely quantizes the decoding target block using a first quantization matrix composed of elements having same roughness when a first or a second condition is satisfied, the first condition being that a determination is made to skip the inverse orthogonal transformation and the decoding target block has a predefined size, the second condition being that a matrix enabling flag indicates not to apply a second quantization matrix composed of elements transmitted from an image encoding device







4. (Currently Amended) The image decoding device according to claim 3, wherein the elements composing the first quantization matrix are values shared with them image encoding device and the image decoding device in advance


5. (Currently Amended) An image encoding method comprisingto skip the orthogonal transformation and the encoding target block has a predefined size, the second condition being that a matrix enabling flag indicates not to apply a second quantization matrix composed of elements transmitted to an image decoding device





6. (Currently Amended) An image decoding method comprisingtransmitted from an image encoding device

1. An image encoding device comprising: an entropy encoder operable to encode a first flag and a second flag, wherein the first flag indicates whether or not a first quantization matrix that consists of at least partially different elements is to be used, wherein the at least partially different elements of the first quantization matrix are transmitted to the image decoding device from an image encoding device, and the second flag is provided to an individual target block and indicates whether or not an orthogonal transform is to be skipped on a corresponding target block; and a quantizer operable to quantize the target block to be encoded, selectively using one of the first quantization matrix or a second quantization matrix that consists of uniform elements, wherein the quantizer is configured to use the second quantization matrix when the target block to be encoded satisfies a particular size requirement, or use the first quantization matrix when the target block to be encoded does not satisfy the particular size requirement, provided that the first flag indicates that the first quantization matrix is to be used, and the second flag indicates that the orthogonal transformation is to be skipped.

2. The image encoding device according to claim 1, wherein the elements composing the second quantization matrix are values shared between the image encoding device and an image decoding device in advance.





3. An image decoding device comprising: an entropy decoder operable to decode a first flag and a second flag set by an encoder, wherein the first flag indicates whether or not a first quantization matrix that consists of at least partially different elements is to be used, wherein the at least partially different elements of the first quantization matrix are transmitted to the image decoding device from an image encoding device, and the second flag is provided to an individual target block and indicates whether an orthogonal transformation is to be skipped on a corresponding target block; and an inverse quantizer operable to inversely quantize the target block to be decoded, selectively using the first quantization matrix or a second quantization matrix that consists of uniform elements, wherein the quantizer is configured to use the second quantization matrix when the target block to be decoded satisfies a particular size requirement, or use the first quantization matrix when the target block to be decoded does not satisfy the particular size requirement, provided that the first flag indicates that the first quantization matrix is to be used, and the second flag indicates that the orthogonal transformation is to be skipped.


4. The image decoding device according to claim 3, wherein the elements composing the second quantization matrix are values shared between an image encoding device and the image decoding device in advance.






5. A non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program is executed to implement: entropy-encoding a first flag and a second flag, wherein the first flag indicates whether or not a first quantization matrix that consists of at least partially different elements is to be used wherein the at least partially different elements of the first quantization matrix are transmitted to an image decoding device from an image encoding device, and the second flag is provided to an individual target block and indicates whether or not an orthogonal transformation is to be skipped on a corresponding target block; and quantizing the target block to be encoded, selectively using one of the first quantization matrix or a second quantization matrix that consists of uniform elements, wherein the quantizer is configured to use the second quantization matrix when the target block to be encoded satisfies a particular size requirement, or use the first quantization matrix when the target block to be encoded does not satisfy the particular size requirement, provided that the first flag indicates that the first quantization matrix is to be used, and the second flag indicates that the orthogonal transformation is to be skipped.


6. A non-transitory computer-readable storage medium with an executable program stored thereon, wherein the program is executed to implement: entropy-decoding a first flag and a second flag set by an encoder, wherein the first flag indicates whether or not a first quantization matrix that consists of at least partially different elements is to be used, wherein the at least partially different elements of the first quantization matrix are transmitted to an image decoding device from an image encoding device, and the second flag is provided to an individual target block and indicates whether or not an orthogonal transformation is to be skipped on a corresponding target block; and inversely quantizing the target block to be decoded, selectively using one of the first quantization matrix or a second quantization matrix that consists of uniform elements, wherein the quantizer is configured to use the second quantization matrix when the target block to be decoded satisfies a particular size requirement, or use the first quantization matrix when the target block to be decoded does not satisfy the particular size requirement, provided that the first flag indicates that the first quantization matrix is to be used, and the second flag indicates that the orthogonal transformation is to be skipped.


Allowable Subject Matter
Claims 1-6 are allowable if the claims are rewritten in appropriate forms that are directed to the same invention and a terminal disclaimer is filed.
	Terada, Sugio, or Kim does not teach a quantization unit that quantizes the encoding target block using a first quantization matrix composed of elements having same roughness when a first or a second condition is satisfied, the first condition being that a determination is made to skip the orthogonal transformation and the encoding target block has a predefined size, the second condition being that a matrix enabling flag indicates not to apply a second quantization matrix composed of elements transmitted to an image decoding device, wherein the quantization unit quantizes the encoding target block subjected to the orthogonal transformation using the second quantization matrix when the encoding target block does not have the predefined size and the second condition is not satisfied in claims 1 and 5. 
	Terada, Sugio, or Kim does not teach an inverse quantization unit that inversely quantizes the decoding target block using a first quantization matrix composed of elements having same roughness when a first or a second condition is satisfied, the first condition being that a determination is made to skip the inverse orthogonal transformation and the decoding target block has a predefined size, the second condition being that a matrix enabling flag indicates not to apply a second quantization matrix composed of elements transmitted from an image encoding device, wherein the inverse quantization unit inversely quantizes the decoding target block subjected to the inverse orthogonal transformation using the second quantization matrix when the decoding target block does not have the predefined size and the second condition is not satisfied in claims 3 and 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Tamura et al. (US 20070206867 A1) discloses a first encoding unit generates lossy encoded data of each pixel block by using a quantization matrix Q.sub.i specified by a parameter i. A second encoding unit generates lossless encoded data of each pixel block. Let Lx be the lossless encoded data length, and Ly be the lossy encoded data length. A control unit determines, using a nonlinear boundary function f.sub.i,j( ) specified by the parameters i and j, whether condition: Ly&lt;f.sub.i,j(Lx) is satisfied and stores the determination result as history information in a history memory unit.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425